DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the formula EA**x**A**y**[B**(z**)C**(f**)D**(g**)E**(h**)O(a**)F(b**)]:Mn+4c**, but does not recite values for x**, y**, z**, f**, g**, h**, a**, b** or c**, which renders the claim indefinite.
While not a suggestion of claim language, in the interest of compact prosecution, the values for x**, y**, z**, f**, g**, h**, a**, b** and c** are treated as ≥0.
Claims 2, 3, 5-11, 16 and 17 are ultimately dependent from claim 1.
Appropriate correction is required. 

Claim 18 contains the phrase “wherein BaSi4Al2N9, SrSiAl2O3N2, BaSi2N2O2, ALi3XO4…may each independently be doped…” which renders the claim indefinite. These phosphors are no longer present in newly amended claim 18. Claim 19 is dependent from claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3, 5-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0244067 A1 to Winkler et al. (hereinafter Winkler).
Regarding claims 1 and 16, Winkler discloses a radiation-emitting optoelectronic component (illumination unit, para [0088]) comprising:
a semiconductor chip (para [0089]) which, in operation of the component, emits a primary radiation in the UV region or in the blue region of the electromagnetic spectrum (para [0037]), and
a conversion element (para [0095]) comprising: 
a first phosphor (at least one phosphor, para [0001]) set up configured to convert the primary radiation at least partly to a first secondary radiation (para [0088]) wherein the first phosphor is selected from a group of preferred phosphors that includes SrSiAl2O3N2:Eu (para [0041]) and the secondary radiation has a peak wavelength in the electromagnetic spectrum ranging from 475 nm to 500 nm inclusive.  See evidentiary reference Wang, cited below, which teaches that  SrSiAl2O3N2:Eu2+ has a peak emission at 475 to 495 nm (as discussed above), that overlaps the instantly claimed range of 475 nm to 500 nm.  See MPEP 2144.05(I), cited in the Office Action mailed 3/17/22. 
It would be obvious to one of ordinary skill in the art to select the preferred  SrSiAl2O3N2:Eu phosphor as the first phosphor to provide a device with the desired color temperature, chromacity and optical performance (para [0006]).
Winkler further discloses wherein the conversion element comprises a second phosphor (at least one phosphor, para [0001] encompasses a second phosphor) selected from a group that includes K2SiF6:Mn (para [0039]) which is instantly claimed formula EA**x**A**y**[B**(z**)C**(f**)D**(g**)E**(h**)O(a**)F(b**)]:Mn+4c**, where A is K, y** is 2, B is Si, z** is 1, b** is 6 and c**=1, x**=f**=g**=h**=a**= 0 (so EA**,C**,D**, E** and O** are not present), providing A**y**B**(z**)F(b**):Mn+4c** or K2SiF6:Mn4+, wherein the partial charge d** of [EA**x**A**y**]d** is calculated from (2x**+y**]), which is K2 and corresponds to the inverse of the partial charge e** of [B**(z**)C**(f**)D**(g**)E**(h**)O(a**)F(b**)]:Mn+4c**, which is composed of (4z**+3f**+5g**+6h**+4c**-2a**-b**)=(4+0+0+0+1-0-0-6) = [SiF6]-2:Mn4+, which has a peak wavelength in the red region of the electromagnetic spectrum of about 620 to about 650 nm (see evidentiary reference, Paulusz, cited below, Fig. 2, K2SiF6:Mn(IV)) which falls within the instantly claimed range of between from 600 nm to 700 nm inclusive.
This rejection is based on the interpretation set forth in para  #3, above. 

Regarding claim 2, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 1, 
wherein the primary radiation is converted fully to the first secondary radiation (para [0088]) and the component emits total radiation within the range of 475 to 495 nm of the electromagnetic spectrum (as discussed above) for a SrSiAl2O3N2:Eu2+ phosphor (para [0041]), which overlaps the instantly claimed range of 475 to 500 nm inclusive.  See MPEP 2144.05(I), cited above.

Regarding claim 3, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 2, but is silent regarding the limitation “wherein the color point of the total radiation is within a color region defined in the CIE color diagram (1931) by the vertices Cx/Cy = 0.1/0.1; 0.2/0.1; 0.225/0.24; 0.35/0.4 and 0.0081 7/0.547”.  However, the phosphors and the components overlap.  See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect overlapping color points, absent evidence to the contrary.

Regarding claim 5, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 1, wherein the conversion element comprises a second phosphor set up configured to convert the primary radiation at least partly to a second secondary radiation (para [0088]) having a peak wavelength in the red region of the electromagnetic spectrum between from 600 nm to 700 nm inclusive; and wherein the second phosphor is selected from a group comprising CaAISiN3:Eu2+ (para [0041]), (Sr,Ca,Ba)2Si5N8:Eu2+ (para [0041]), CaS:Eu2+ (para [0039]), Mg2TiO4:Mn4+ (para [0039]), LiAl5O8:Mn2+ (para [0039]), K2SiF6:Mn4+ (para [0039]), Mg4(F)GeO6:Mn2+ (para [0039]), and combinations thereof (at least one phosphor, para [0001] and [0040]).

Regarding claim 6, Winkler discloses the  radiation-emitting optoelectronic component as claimed in claim 1, wherein the first phosphor has the formula SrSiAl2O3N2:Eu2+ (para 41]) and the second phosphor has the formula K2SiF6:Mn4+ (para [0039]).

Regarding claim 7, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 1, wherein the primary radiation is converted partly to the first and second secondary radiations and the component emits a white total radiation (phosphors are combined to produce white light, para [0001] and [0088]).  The reference is silent regarding the limitation “the spectrum of the total radiation has at least three and at most five intensity maxima in the range from 400 nm to 800 nm inclusive”. However, Winkler does teach that the first phosphor has the formula SrSiAl2O3N2:Eu2+ (para [0041]) and the second phosphor has the formula K2SiF6:Mn4+ (para [0039]).  The phosphors overlap and are exposed to overlapping blue or UV emitting primary radiation sources (para [0037]).  Therefore, per MPEP 2112.01(I), cited above, one of ordinary skill in the art would expect an overlapping spectrum of the total radiation, absent evidence to the contrary.

Regarding claims 8 and 9, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 7, wherein at least one intensity maximum in each case is expected to be in the range from 400 nm to 475 nm inclusive (from the UV or blue emitting radiation source, para [0037]), in the range from 475 to 495 (from the green emitting phosphor, SrSiAl2O3N2:Eu2+ (para [0041], as discussed above), which overlaps the instantly claimed range of 475 nm to 500 nm, inclusive (see MPEP 2144.05(I), cited above) and in the range of about 620 to 650 nm (from the red emitting phosphor, K2SiF6:Mn4+ (para [0039], as discussed above), which falls within the instantly claimed range of 600 nm to 700 nm inclusive and has no intensity maximum in the range from 500 nm to 600 nm.  The peaks are from 400 to 475 nm, from 475 to 495 nm and from 620 to 650 nm, as discussed above. 

Regarding claim 10, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 7, but fails to expressly disclose wherein the color point of the white total radiation is in a color region which, in the CIE color diagram (1931), lies on the line of the blackbody radiator or with a deviation of up to + 0.02 Cx and/or 0.02 Cy from the line of the blackbody radiator.  However, the components and phosphors overlap. Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect overlapping color points of the white total radiation, absent evidence to the contrary. 

Regarding claim 11, Winkler discloses the radiation-emitting optoelectronic component as claimed in claim 7, but fails to expressly disclose wherein the color temperature of the white total radiation is between from 30000 to 2700 K inclusive.  However, the components and phosphors overlap. Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect overlapping color temperature of the white total radiation, absent evidence to the contrary.  It would also be obvious to optimize color temperature to provide warm or cool white light for the particular end use.

Regarding claim 17, Winkler discloses the component as claimed in claim 1.  The compositions set forth in the instant claim further limit the scope of composition ALi3XO4, within the Markush group of claim 1 but do not necessitate its selection.  The reference does teach SrSiAl2O3N2:Eu (para [0041]), which falls within the Markush group of claim 1, as discussed above.  Therefore, the reference reads on the instant claim. 
Response to Arguments
Applicant’s arguments, see page 9, filed 6/1/22, with respect to the 112 rejection have been fully considered The most recent amendment to the claims resolves one but not all of the issues.  The “green region” has been removed but the variables for the formula in newly amended claim 1 are not fully defined, as discussed above. 
Therefore, the 112(b) rejection of claims 12 and 18 has been withdrawn. 
The 112(b) rejection of claim 4 is moot because the claim has been canceled. 
The 112(b) rejection of claims 1-3, 5-11, 16 and 17 stands. 

Applicant’s arguments, see pages 11-12, filed 6/1/22, with respect to Maier-Richter have been fully considered and are persuasive.  The reference does not teach the second phosphor as set forth in the newly amended claims. 
Therefore, the 103 rejection of claims 1-3, 5 and 16-18 as obvious over Maier-Richter has been withdrawn. 

Applicant's arguments filed 6/1/22, regarding Winkler, have been fully considered but they are not persuasive. 
Applicant acknowledges that Winkler teaches both SrSiAl2O3N2 (para [0041]) and K2SiF6:Mn (para [0039]) but argues that the reference does not teach using them in combination.  However, Winkler teaches the use of one or more compounds in para [0038] and teaches SrSiAl2O3N2:Eu as a preferred material in para [0041].  The statement “one or more” preceding the phosphor lists suggests selection of the phosphors from the lists.     
Applicant further argues that the phosphors are in separate lists and therefor would not be used together. However, para [0041] teaches preferred phosphors including SrSiAl2O3N2:Eu.  It is noted that the lists are not mutually exclusive. Several phosphors including but not limited to (Y,Gd,Lu,Tb)3(Al,Ga)5O12:Ce,Pr, (Ba,Sr)2SiO4:Eu, BaMgAl10O17:Eu and SrAl2O4:Eu are in both lists in both para [0039] and [0041].  Para [0041] merely recites the preferred phosphors. The phosphors of Winkler are combined to emit white light (para [0009]). Winkler expressly recites the presence of a blue emitting material to produce the white light (para [0095]).  It is conventional in the art to combine phosphors that emit light of different wavelengths to produce white light.  It would therefore be obvious to one of ordinary skill in the art to combine a red emitting phosphor such as K2SiF6:Mn, and a blue emitting phosphor such as SrSiAl2O3N2:Eu to provide white light.  One of ordinary skill in the art would be motivated to select the phosphors that provide white light with the desired color temperature (para [0006]). 
Applicant further argues that the reference does not teach or suggest that two or more phosphors might be used together.  However, the reference does teach one or more phosphor materials (para [0033]) which encompasses two phosphor materials and two or more phosphor materials.  Para [0038] of Winkler teaches selecting one or more of the phosphor compounds to provide the desired luminescence property. 
Therefore, the 103 rejection of claims 1-3, 5-11, 16 and 17 as obvious over Winkler stands.
The 103 rejection of claim 4 as obvious over Winkler is moot because the claim has been cancelled. 
Regarding claim 6, applicant repeats the previous argument about the combination of K2SiF6:Mn and SrSiAl2O3N2:Eu. 
Therefore, the 103 rejection of claim 6 as obvious over Winkler stands for the reasons discussed above. 
Regarding claim 12, the newly amended claims remove Sr2SiNfO4-1.5f.  Winkler does not teach the second phosphor as set forth in the newly amended claims.
Therefore, the 103 rejection of claim 12 as obvious over Winkler has been withdrawn.

Applicant’s arguments, see page 11, filed 6/1/22, with respect to the obviousness double patenting rejections have been fully considered and are persuasive.  
The claims of 080 and 192 do not recite the second phosphor as set forth in the newly amended claims. 
Therefore, the provisional obviousness double patenting rejection of claims 1-3, 16 and 17 as obvious over the claims of 080 has been withdrawn. 
The provisional obviousness double patenting rejection of claims  1-3, 16 and 17 as obvious over the claims of 192 has been withdrawn. 

Allowable Subject Matter
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Winkler, teaches an optoelectronic component but does not teach or suggest the second phosphor as set forth in the newly amended claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Winkler, teaches an optoelectronic component but does not teach the particular combination of the first and second phosphor as set forth in the new claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Synthesis, structure and luminescence properties of SrSiAl2O3N2:Eu2+ phosphors for light-emitting devices and field emission displays” by Wang et al. (emission properties of SrSiAl2O3N2:Eu2+, Table 3) and “Efficient Mn(IV) Emission in Fluorine Coordination” by Paulusz (emission properties of K2SiF6:Mn4+).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E./Examiner, Art Unit 1734    
                                                                                                                                                                                                    /Matthew E. Hoban/Primary Examiner, Art Unit 1734